DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 33 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US 20170206398 A1)(KIM).
	Regarding claim 21 KIM discloses a controller comprising:
	A memory part storing a plurality of fingerprint information and a plurality of preference information, wherein each of the plurality of fingerprint information is associated with one of a plurality of preference information;
	[0069] The storage unit 140 may store information on a fingerprint of the user and information on a preference setting of the user. Here, the information on the fingerprint of the user may include information on fingerprints of a plurality of users, and the information on the preference setting of the user may include information on preference setting values of a plurality of users with respect to a plurality of devices.
	a sensor part including a fingerprint detection module for detecting a fingerprint;
	[0097] Referring to FIG. 3, the fingerprint recognition unit 210 may receive a fingerprint input by a user. Also, the fingerprint recognition unit 210 may recognize the input fingerprint.	
	a control part determining fingerprint information that is associated with the fingerprint detected by the fingerprint detection module among the plurality of fingerprint information, and selecting preference information associated with the determined fingerprint information; and
	[0237]-[0244] for  The remote control device 200 transmits information on the input user fingerprint to the image display device 100 (S125).  In order to acquire user preference setting information corresponding to the input user fingerprint, the controller 280 of the remote control device 200 may transmit the information on the input user fingerprint to the image display device 100 through the wireless communication unit 220. The controller 280 of the remote control device 200 generates a user preference setting information on the basis of the transmitted user preference setting information (S131). 
	a communication part transmitting the selected preference information to a first external device.
	[0246] The controller 280 of the remote control device 200 transmits the generated user preference setting signal to an external device 300 corresponding to the user preference setting information (S133).

	Regarding claim 33 KIM discloses controller of claim 21, wherein the sensor part further comprises at least one of a voice recognition sensor and a motion recognition sensor.
	[0111] The sensor unit 240 may include a gyro sensor 241 or an acceleration sensor 243, and the gyro sensor 241 may sense information on movement of the remote control device 200. 

	Regarding claim 34 KIM discloses a controller comprising:
	a memory part storing a plurality of fingerprint information and a plurality of preference information, wherein each of the plurality of fingerprint information is associated with one of the plurality of preference information;
	[0069] The storage unit 140 may store information on a fingerprint of the user and information on a preference setting of the user. Here, the information on the fingerprint of the user may include information on fingerprints of a plurality of users, and the information on the preference setting of the user may include information on preference setting values of a plurality of users with respect to a plurality of devices.
	an input part including a power button capable of turning on or off power of at least one of a display device and a set-top box;
	a sensor part including a fingerprint detection module with a plurality of sensors for detecting a fingerprint, wherein the plurality of sensors are mounted on the power button;
	
	a control part determining fingerprint information corresponding to the fingerprint detected by the fingerprint detection module from among the plurality of fingerprint information, and selecting preference information corresponding to the determined fingerprint information among the plurality of preference information; and
	[0237]-[0244] for  The remote control device 200 transmits information on the input user fingerprint to the image display device 100 (S125).  In order to acquire user preference setting information corresponding to the input user fingerprint, the controller 280 of the remote control device 200 may transmit the information on the input user fingerprint to the image display device 100 through the wireless communication unit 220. The controller 280 of the remote control device 200 generates a user preference setting information on the basis of the transmitted user preference setting information (S131). 
	a communication part transmitting the selected preference information to at least one of the display device and the set-top box.
	[0246] The controller 280 of the remote control device 200 transmits the generated user preference setting signal to an external device 300 corresponding to the user preference setting information (S133).


Allowable Subject Matter
Claims 22-32 and 35-40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SAMIRA MONSHI/Primary Examiner, Art Unit 2422